DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 08/03/2021 is entered and examined below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 2-4, 10-12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert et al. (U.S. Patent Application Publication No. 2020/0058256 A1) in view of Sugden et al. (U.S. Patent Application Publication No. 2013/0141434 A1).
7.	Regarding Claim 2 (New), Seibert discloses An optical system (Abstract reciting “Systems and methods for selective dimming of ambient lighting in virtual, augmented, and mixed reality (xR) applications. In some embodiments, an Information Handling System (IHS) may include one or more processors and a memory coupled to the one or more processors, the memory including program instructions stored thereon that, upon execution by the one or more processors, cause the IHS to: identify the presence of a light source in a physical space where a user is wearing a Head-Mounted Display (HMD) during operation of an xR application; and darken a portion of an optical filter within the HMD at a position in the user's field-of-view (FOV) corresponding to the light source.” 	Information Handling System (IHS) corresponds to an optical system.) comprising: 	a frame configured to be worn about a head of a user of the optical system; (Abstract reciting “Systems and methods for selective dimming of ambient lighting in virtual, augmented, and mixed reality (xR) applications. In some embodiments, an Information Handling System (IHS) may include one or more processors and a memory coupled to the one or more processors, the memory including program instructions stored thereon that, upon execution by the one or more processors, cause the IHS to: space where a user is wearing a Head-Mounted Display (HMD) during operation of an xR application; and darken a portion of an optical filter within the HMD at a position in the user's field-of-view (FOV) corresponding to the light source.” 	Head-mounted display (HMD) corresponds to a frame configured to be worn about a head of a user of the IHS.) 	a dimming component carried by the frame and configured to be positioned between an eye of the user and an environment of the user; (see FIG. 2A and FIG. 2B; paragraph [0040] reciting “Still referring to FIGS. 2A and 2B, optical filter or layer 202 may have the translucency of any portion thereof electronically controlled, ranging from 0% (completely opaque) to 100% (completely transparent), either continuously or in discrete levels. For example, layer 202 may be built with a monochrome LCD device having a plurality of pixels disposed in a matrix configuration. Additionally, or alternatively, layer 202 may be made with one or more sections of electro-chromic glass or polymer-dispersed liquid crystal (PDLC).”
The layer 202 corresponds to a dimming component that resides with in the HMD and is positioned between the eye of the user and the physical environment that the user is looking at.)	an eye tracker configured to monitor a positioning of the eye of the user; (paragraph [0054] reciting “Controller 300 may further operate a gaze tracking system that uses an inward-facing projector configured to create a pattern of infrared or (near-infrared) light on the user's eyes, and an inward-facing camera configured to take high-frame-rate images of the eyes and their reflection patterns; which are then used to eye's position and gaze focus or point. …”  	Gaze tracking system comprising an inward-facing projector and inward-facing camera corresponds to an eye tracker) 	and control circuitry communicatively coupled to the dimming component and the eye tracker, the control circuitry configured to: (see FIG. 3; 	paragraph [0044] reciting “Other resources coupled to or implemented by controller 300 may include, but are not limited to: a positional tracking system, a gesture tracking system, a gaze tracking system, and/or an inertial measurement unit (IMU) system.”
Controller 300 corresponds to control circuitry that includes gaze tracking system and is communicatively coupled to the dimming component, which is optical filter 202 as shown in FIG. 3.)	receive data from the eye tracker; (paragraph [0055] reciting “… Controller 300 may estimate the user's gaze from the relative movement between the pupil center and glint positions. Particularly, an eye and/or gaze tracking algorithm may perform corneal reflection-based calculations that use NIR illumination to estimate the gaze direction or the point of gaze using polynomial functions, or a geometrical model of the human eye.)	determine, based on the data received from the eye tracker, a location along an optical axis of the eye of the user at which a particular anatomical region of the eye of the user is positioned; (paragraph [0054] reciting “… In some cases, a gaze detection or tracking system may be configured to identify a direction, extent, and/or speed of movement of the user's eyes in real-time, during execution of an xR application (e.g., a gaze vector). In addition, a gaze detection or tracking system may be upon the gaze vector.”;
paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze coordinates on the frontal screen using a polynomial transformation function. Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  	Gaze vector corresponds to optical axis of the eye. The anatomical region of the eyes is pupil center.)
identify a set of one or more pixels of the dimming component (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”  Based upon user gaze, the voltage is applied to either darken the bright spot or lessen voltage when user is looking away from the bright spot.) based at least in part on the determined location of the particular anatomical region of the eye of the user (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”;
paragraph [0058] reciting “… Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  The gaze vector is obtained based on the visual axes of the center of the cornea which determines the direction the center of the eye is viewing.) and the respective point in three-dimensional space located within the environment of the user; (paragraph [0078] reciting “In some cases, processing block 504 may include tracking of a light source then lighten/darken portions of optical filter 202 in response to the detection, by causing the darker region of optical filter 202 track the source/spot as the source moves.”)	and control the dimming component to dim the identified set of one or more pixels. (paragraph [0076] reciting “Auto-dimming controller 508 in turn converts the control signal from processing block 504 into voltage signals configured to dynamically and programmatically modify the transparencies of each individual pixel in optical filter 202.”;
paragraph [0077] reciting “For example, to darken a portion of optical filter 202, auto-dimming controller 508 may apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The voltage may be proportional to a brightness level of the bright spot, in each pixel. In some cases, the first subset of pixels may be larger than the bright spot to compensate for a halo effect.”  	Therefore, the pixels of the HMD can be dimmed or returned to normal based on if the user is looking at the bright spot or looking away from the bright spot, respectively.)	While Seibert does not explicitly disclose, Sugden discloses identify one or more points in three-dimensional space located within the environment of the user; (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)	and for each of the one or more identified points within the environment of the user: (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert with Sugden so that the physical light source locations are determined.  This is an obvious modification since Seibert at paragraph [0078] recites “In some cases, processing block 504 may include tracking of a light source and/or bright spot, for example, using a SLAM system with the The optical system of claim 2, wherein the particular anatomical region of the eye of the user comprises a center of rotation of the eye of the user. (paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze coordinates on the frontal screen using a polynomial transformation function. Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.” Cornea corresponds to a center of rotation of the eye.)
9.	Regarding Claim 4 (New), Seibert further discloses The optical system of claim 2, wherein the particular anatomical region of the eye of the user comprises a center of a pupil of the eye of the user. (paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze  
10.	Regarding Claim 10 (New), Seibert further discloses The optical system of claim 2, wherein the one or more points in three-dimensional space located within the environment of the user correspond to one or more points in three-dimensional space physically occupied by a real world object in the environment of the user. (see FIG. 7A wherein light source is coming from a flashlight, a real world object in the physical environment of the user.)
11.	Regarding Claim 11 (New), Seibert further discloses The optical system of claim 2, wherein to identify the set of one or more pixels of the dimming component, the control circuitry is configured to: cast a set of one or more rays from the respective point in three-dimensional space located within the environment of the user to the determined location of the particular anatomical region of the eye of the user; (paragraph [0077] reciting “For example, to darken a portion of optical filter 202, auto-dimming controller 508 may apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The voltage may be proportional to a brightness level of the bright spot, in each pixel. In some cases, the first subset of pixels may be larger than the bright spot to compensate for a halo effect.”;
	paragraph [0054] reciting “… In addition, a gaze detection or tracking system may be configured to calculate a region-of-interest of configurable size or shape (e.g.,  	and identify a set of one or more points of intersection between the set of one or more rays and the dimming component. (paragraph [0077] reciting “For example, to darken a portion of optical filter 202, auto-dimming controller 508 may apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The voltage may be proportional to a brightness level of the bright spot, in each pixel. In some cases, the first subset of pixels may be larger than the bright spot to compensate for a halo effect.”;
	paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”  
12.	Regarding Claim 12 (New), Seibert suggests The optical system of claim 2, wherein the dimming component is curved in shape.  (see FIG. 2A and 2B and FIG. 7A and 7B wherein the flat optical layer 202 of FIG. 2A and 2B which corresponds to the dimming component can be curved to fit the curved HMD display screen of FIG. 7A and 7B.  	It would have been obvious to have a curved optical layer for a curved HMD projection screen.) 
13.	Regarding Claim 17 (New), Seibert discloses A method of operating an optical system, the method comprising: Abstract reciting “Systems and methods for selective dimming of ambient lighting in virtual, augmented, and mixed reality (xR) applications. In some embodiments, an Information Handling System (IHS) may include one or more processors and a memory coupled to the one or more processors, the memory including program instructions stored thereon that, upon execution by the one or more processors, cause the IHS to: identify the presence of a light source in a physical space where a user is wearing a Head-Mounted Display (HMD) during operation of an xR application; and darken a portion of an optical filter within the HMD at a position in the user's field-of-view (FOV) corresponding to the light source.” 	Information Handling System (IHS) corresponds to an optical system.)	receiving data from an eye tracker of the optical system, (paragraph [0055] reciting “… Controller 300 may estimate the user's gaze from the relative movement between the pupil center and glint positions. Particularly, an eye and/or gaze tracking algorithm may perform corneal reflection-based calculations that use NIR illumination to estimate the gaze direction or the point of gaze using polynomial functions, or a geometrical model of the human eye.) wherein the optical system includes a frame configured to be worn about a head of a user of the optical system (Abstract reciting “Systems and methods for selective dimming of ambient lighting in virtual, augmented, and mixed reality (xR) applications. In some embodiments, an Information Handling System (IHS) may include one or more processors and a memory coupled to the one or more processors, the memory including program instructions stored thereon that, upon execution by the one or more processors, cause the IHS to: identify the presence of a light source in a physical space where a user is wearing a Head-Mounted Display (HMD) during operation of an xR application; and darken a portion of an optical filter within the HMD at a position in the user's field-of-view (FOV) corresponding to the light source.” 	Head-mounted display (HMD) corresponds to a frame configured to be worn about a head of a user of the IHS.) and a dimming component carried by the frame and configured to be positioned between an eye of the user and an environment of the user; (see FIG. 2A and FIG. 2B; paragraph [0040] reciting “Still referring to FIGS. 2A and 2B, optical filter or layer 202 may have the translucency of any portion thereof electronically controlled, ranging from 0% (completely opaque) to 100% (completely transparent), either continuously or in discrete levels. For example, layer 202 may be built with a monochrome LCD device having a plurality of pixels disposed in a matrix configuration. Additionally, or alternatively, layer 202 may be made with one or more sections of electro-chromic glass or polymer-dispersed liquid crystal (PDLC).”

determining, based on the data received from the eye tracker, a location along an optical axis of the eye of the user at which a particular anatomical region of the eye of the user is positioned; (paragraph [0054] reciting “… In some cases, a gaze detection or tracking system may be configured to identify a direction, extent, and/or speed of movement of the user's eyes in real-time, during execution of an xR application (e.g., a gaze vector). In addition, a gaze detection or tracking system may be configured to calculate a region-of-interest of configurable size or shape (e.g., circular, rectangular, etc.), based in part upon the gaze vector.”;
paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze coordinates on the frontal screen using a polynomial transformation function. Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  	Gaze vector corresponds to optical axis of the eye. The anatomical region of the eyes is pupil center.)
identifying a set of one or more pixels of the dimming component (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”  Based upon user gaze, the voltage is applied to either darken the bright spot or lessen voltage when user is looking away from the bright spot.) based at least in part on the determined location of the particular anatomical region of the eye of the user (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze 
	paragraph [0058] reciting “… Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  The gaze vector is obtained based on the visual axes of the center of the cornea which determines the direction the center of the eye is viewing.) and the respective point in three-dimensional space located within the environment of the user; (paragraph [0078] reciting “In some cases, processing block 504 may include tracking of a light source and/or bright spot, for example, using a SLAM system with the source or spot selected as a landmark. In these cases, method 600 may also track movement of the light source/landmark relative to HMD 102, and then lighten/darken portions of optical filter 202 in response to the detection, by causing the darker region of optical filter 202 track the source/spot as the source moves.”)
and controlling the dimming component to dim the identified set of one or more pixels. (paragraph [0076] reciting “Auto-dimming controller 508 in turn converts the control signal from processing block 504 into voltage signals configured to dynamically and programmatically modify the transparencies of each individual pixel in optical filter 202.”;
paragraph [0077] reciting “For example, to darken a portion of optical filter 202, auto-dimming controller 508 may apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The voltage may be proportional to a brightness level of the bright spot, in each pixel. In some cases, the first subset of pixels may be larger than the bright spot to compensate for a halo effect.”  	Therefore, the pixels of the HMD can be dimmed or returned to normal based on if the user is looking at the bright spot or looking away from the bright spot, respectively.)
	While Seibert does not explicitly disclose, Sugden discloses identifying one or more points in three-dimensional space located within the environment of the user; (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)	and for each of the one or more identified points within the environment of the user: (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert with Sugden so that the physical light source locations are determined.  This is an obvious modification since Seibert at paragraph [0078] recites “In some cases, processing block 504 may include tracking of a light source and/or bright spot, for example, using a SLAM system with the source or spot selected as a landmark. In these cases, method 600 may also track movement of the light source/landmark relative to HMD 102, and then lighten/darken portions of optical filter 202 in response to the detection, by causing the darker region of optical filter 202 track the source/spot as the source moves.”  Therefore, it is beneficial to modify Seibert wtih Sugden in order to track the physical locations of the light sources in the environment for Seibert to perform pixel darkening.14.	Regarding Claim 18 (New), Seibert further discloses The method of claim 17, wherein the particular anatomical region of the eye of the user comprises a center of rotation of the eye of the user or a center of a pupil of the eye of the user. (paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze coordinates on the frontal screen using a polynomial  15.	Regarding Claim 20 (New), Seibert discloses A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processor to perform operations comprising: (paragraph [0081] reciting “FIG. 6 illustrates an example of method 600 for selective dimming of ambient lighting. In some embodiments, method 600 may be performed by system 500 of FIG. 5 in response to the execution of program instructions stored in a hardware memory. Particularly, method 600 begins at block 601, and at block 602 user 101 wears HMD 102 to begin an xR application.”)Page 5 of 7Appl. No. 17/330,146Attorney Docket No.: 101782-005620US-1250768
	receiving data from an eye tracker of an optical system, (paragraph [0055] reciting “… Controller 300 may estimate the user's gaze from the relative movement between the pupil center and glint positions. Particularly, an eye and/or gaze tracking algorithm may perform corneal reflection-based calculations that use NIR illumination to estimate the gaze direction or the point of gaze using polynomial functions, or a geometrical model of the human eye.) wherein the optical system includes a frame configured to be worn about a head of a user of the optical system (Abstract reciting “Systems and methods for selective dimming of ambient lighting in virtual, augmented, and mixed reality (xR) applications. In some embodiments, an Information Handling System (IHS) may include one or more processors and a memory coupled to the one or more processors, the memory including program instructions stored thereon space where a user is wearing a Head-Mounted Display (HMD) during operation of an xR application; and darken a portion of an optical filter within the HMD at a position in the user's field-of-view (FOV) corresponding to the light source.” 	Head-mounted display (HMD) corresponds to a frame configured to be worn about a head of a user of the IHS.) and a dimming component carried by the frame and configured to be positioned between an eye of the user and an environment of the user; (see FIG. 2A and FIG. 2B; paragraph [0040] reciting “Still referring to FIGS. 2A and 2B, optical filter or layer 202 may have the translucency of any portion thereof electronically controlled, ranging from 0% (completely opaque) to 100% (completely transparent), either continuously or in discrete levels. For example, layer 202 may be built with a monochrome LCD device having a plurality of pixels disposed in a matrix configuration. Additionally, or alternatively, layer 202 may be made with one or more sections of electro-chromic glass or polymer-dispersed liquid crystal (PDLC).”
The layer 202 corresponds to a dimming component that resides with in the HMD and is positioned between the eye of the user and the physical environment that the user is looking at.)
determining, based on the data received from the eye tracker, a location along an optical axis of the eye of the user at which a particular anatomical region of the eye of the user is positioned; (paragraph [0054] reciting “… In some cases, a gaze detection or tracking system may be configured to identify a direction, extent, and/or speed of movement of the user's eyes in real-time, during execution of an xR upon the gaze vector.”;
	paragraph [0058] reciting “In various embodiments, controller 300 may perform any of a plurality of different EGT methods. For example, in two-dimensional (2D) regression-based EGT methods, a vector between the pupil center and a corneal glint may be mapped to corresponding gaze coordinates on the frontal screen using a polynomial transformation function. Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  	Gaze vector corresponds to optical axis of the eye. The anatomical region of the eyes is pupil center.)
	identifying a set of one or more pixels of the dimming component (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”  Based upon user gaze, the voltage is applied to either darken the bright spot or lessen voltage when user is looking away from the bright spot.) based at least in part on the determined location of the particular anatomical region of the eye of the user (paragraph [0008] reciting “In some cases, optical filter may include a Liquid Crystal Display (LCD) having a plurality of pixels disposed in a matrix configuration. To darken the portion, the program instructions, upon execution, may cause the IHS to apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The first subset of pixels may be larger than a bright spot created by the light source to compensate for a halo effect. Additionally, or alternatively, the voltage may be proportional to a brightness level of a bright spot created by the light source. Additionally, or alternatively, the voltage may be increased based upon a gaze vector, obtained by the HMD, indicating that the user is looking toward the bright spot. Additionally, or alternatively, the voltage may be is decreased based upon a gaze vector, obtained by the HMD, indicating that the user is looking away from the bright spot.”;
	paragraph [0058] reciting “… Conversely, three-dimensional (3D)--based EGT methods may use a geometrical model of the human eye to estimate the center of the cornea, optical and visual axes of the eye, and to estimate the gaze coordinates as points of intersection where the visual axes meets the scene.”  The gaze vector is obtained based on the visual axes of the center of the cornea which determines the direction the center of the eye is viewing.) and the respective point in three-dimensional space located within the environment of the user; (paragraph [0078] reciting “In some cases, processing block 504 may include tracking of a light source and/or bright spot, for example, using a SLAM system with the source or spot selected as a landmark. In these cases, method 600 may also track movement of the light source/landmark relative to HMD 102, and then lighten/darken portions of optical filter 202 in response to the detection, by causing the darker region of optical filter 202 track the source/spot as the source moves.”)
and controlling the dimming component to dim the identified set of one or more pixels. (paragraph [0076] reciting “Auto-dimming controller 508 in turn converts the control signal from processing block 504 into voltage signals configured to dynamically and programmatically modify the transparencies of each individual pixel in optical filter 202.”;
	paragraph [0077] reciting “For example, to darken a portion of optical filter 202, auto-dimming controller 508 may apply a voltage across a first subset of pixels to the exclusion of a second subset of pixels. The voltage may be proportional to a brightness level of the bright spot, in each pixel. In some cases, the first subset of pixels may be larger than the bright spot to compensate for a halo effect.”  	Therefore, the pixels of the HMD can be dimmed or returned to normal based on if the user is looking at the bright spot or looking away from the bright spot, respectively.)
	While Seibert does not explicitly disclose, Sugden discloses identifying one or more points in three-dimensional space located within the environment of the user; (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)
	and for each of the one or more identified points within the environment of the user: (paragraph [0031] reciting “In some embodiments, a location of a light source within the physical environment may be identified from the optical sensor information, or from a combination of the optical sensor information and position sensor information identifying a location and/or orientation of the head-mounted display system within the physical environment. For example, some light sources may be directly observed from the optical sensor information as a region of relatively high light intensity and/or thermal intensity as compared to other regions of the physical environment. Once a light source is directly observed from the optical sensor information, position sensor information received from the position sensor system may be used to identify a location of the light source within three-dimensional space of the physical environment.”)	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert with Sugden so that the physical light source locations are determined.  This is an obvious modification since paragraph [0078] recites “In some cases, processing block 504 may include tracking of a light source and/or bright spot, for example, using a SLAM system with the source or spot selected as a landmark. In these cases, method 600 may also track movement of the light source/landmark relative to HMD 102, and then lighten/darken portions of optical filter 202 in response to the detection, by causing the darker region of optical filter 202 track the source/spot as the source moves.”  Therefore, it is beneficial to modify Seibert wtih Sugden in order to track the physical locations of the light sources in the environment for Seibert to perform pixel darkening.
16.	Claims 5-9, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert, in view of Sugden, and further in view Nicholas Daniel Trail (U.S. Patent No. 10,670,808 B1).
17.	Regarding Claim 5 (New), while the combination of Seibert and Sugden does not explicitly disclose, Trail discloses The optical system of claim 2, further comprising: a projector configured to emit light representing virtual content; and a waveguide carried by the frame and configured to be positioned between the eye of the user and the dimming component, wherein the waveguide is configured to receive and direct light from the projector to the eye of the user. (col. 4, lines 52-59 reciting “In some embodiments described in greater detail below, a relative alignment of two or more light projectors, each of which is coupled to a waveguide (e.g., as what may be employed in a NED) or other common coordinate framework, may be performed so that visual information provided by the light projectors (e.g., virtual objects, text, and the like) may be properly perceived by the eyes of a viewer via the waveguide.”; 
FIG. 3 wherein it comprises a light projector emitting light and a waveguide that directs the light into the eye of the user.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert and Sugden with Trail so that the HMD disclosed in Seibert can be modified using the teachings of Trail to deliver augmented virtual imagery to the eyes.  This is a beneficial modification since Seibert and Sugden concerns HMD augmented reality display. 
18.	Regarding Claim 6 (New), Trail further discloses The optical system of claim 5, wherein the control circuitry is communicatively coupled to the projector, the control circuitry further configured to control the projector to emit light representing one or more pixels of virtual content.  (col. 6, lines 3-9 reciting “System 100, in some embodiments, may also include a controller 140 that may communicate with light projector 120, light detector 130, and/or possibly one or more actuators 150 to perform the optical alignment described herein. Examples of controller 140 may include, but are not limited to, a hardware logic circuit and/or a processor that executes software or firmware instructions.”;
	see FIG. 3 wherein it comprises a light projector emitting light and a waveguide that directs the light into the eye of the user and are all controlled by controller 140.)
19.	Regarding Claim 7 (New), Seibert further discloses The optical system of claim 6, wherein the one or more points in three-dimensional space located within the environment of the user correspond to one or more locations in three-dimensional space at which the one or more pixels of virtual content are to be perceived by the user, respectively. (paragraph [0008] reciting “In some cases, 
20.	Regarding Claim 8 (New), Seibert further discloses The optical system of claim 6, wherein the one or more pixels of virtual content comprise a plurality of pixels of a virtual object. (paragraph [0034] reciting “To illustrate this problem, FIG. 1B shows factory floor 100B, as an example of environment 100A, where user 101A and user 101B are each wearing a respective HMD. Through xR, one may situate a digital model of a piece of factory equipment on the actual factory floor, to check ranges of motion and clearances. In this scenario, virtual object (VO) 111 (e.g., a three-dimensional image) may be projected by each user's respective HMD's display at a position on factory floor 100B that lies between users 101A/B and window 109. …”)
The optical system of claim 8, wherein the one or more points in three-dimensional space located within the environment of the user correspond to one or more locations in three-dimensional space at which one or more pixels of a virtual shadow associated with the virtual object is to be perceived by the user, respectively. (paragraph [0034] reciting “As one example, the ambient lighting model may be applied to the virtual environment or to a virtual object within the virtual environment by adding a virtual light source at a location within the virtual environment that approximates the light vector, light intensity, and/or light color of the ambient lighting conditions within the physical environment.”;
	paragraph [0036] reciting “The method at 316 may further include applying the ambient lighting model to the virtual environment to obtain a virtual shadow and/or a virtual reflection of the illuminated virtual object projected on a virtual surface within the virtual environment. For example, as previously described with reference to FIG. 2A, a virtual shadow of a virtual object added to the virtual environment is not present in the physical environment.”
It would have been obvious to a person of ordinary skill in the art to apply virtual shadows based on ambient lighting model from the real physical environment in order to generate a more realistic virtual/augmented view.)
22.	Regarding Claim 19 (New), while the combination of Seibert and Sugden does not explicitly disclose, Trail discloses The method of claim 17, further comprising: emitting, by a projector of the optical system, light representing one or more pixels of virtual content, wherein the optical system includes a waveguide carried by the frame and configured to be positioned between the eye of the user and the dimming component, wherein the waveguide is configured to receive and direct the light from the projector to the eye of the user. (col. 4, lines 52-59 reciting “In some embodiments described in greater detail below, a relative alignment of two or more light projectors, each of which is coupled to a waveguide (e.g., as what may be employed in a NED) or other common coordinate framework, may be performed so that visual information provided by the light projectors (e.g., virtual objects, text, and the like) may be properly perceived by the eyes of a viewer via the waveguide.”; 
	see FIG. 3 wherein it comprises a light projector emitting light and a waveguide that directs the light into the eye of the user.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert and Sugden with Trail so that the HMD disclosed in Seibert can be modified using the teachings of Trail to deliver augmented virtual imagery to the eyes.  This is a beneficial modification since Seibert and Sugden concerns HMD augmented reality display. 
23.	Regarding Claim 21 (New), while the combination of Seibert and Sugden does not explicitly disclose, Trail discloses The non-transitory computer-readable medium of claim 20, wherein the operations further comprise: causing a projector of the optical system to emit light representing one or more pixels of virtual content, wherein the optical system includes a waveguide carried by the frame and configured to be positioned between the eye of the user and the dimming component, wherein the waveguide is configured to receive and direct the light from the projector to the eye of the user. (col. 4, lines 52-59 reciting “In some may be performed so that visual information provided by the light projectors (e.g., virtual objects, text, and the like) may be properly perceived by the eyes of a viewer via the waveguide.”; 
	see FIG. 3 wherein it comprises a light projector emitting light and a waveguide that directs the light into the eye of the user.)
	It would have been obvious to a person of ordinary skills in the art before the effective filing date of the claimed invention to modify Seibert and Sugden with Trail so that the HMD disclosed in Seibert can be modified using the teachings of Trail to deliver augmented virtual imagery to the eyes.  This is a beneficial modification since Seibert and Sugden concerns HMD augmented reality display. 
24.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert, in view of Sugden, and further in view Bell et al. (U.S. Patent Application Publication No. 2018/0314066 A1).
25.	Regarding Claim 13 (New), while not disclosed by the combination of Seibert and Sugden, Bell discloses The optical system of claim 2, wherein the control circuitry is further configured to determine a set of one or more dimming values for the identified set of one or more pixels of the dimming component, respectively, and wherein the control circuitry is configured to control the dimming component to dim the identified set of one or more pixels in accordance with the determined set of one or more dimming values. (paragraph [0044] reciting “… The controller 116 can comprise one or more processing units 118, one or more computer-readable media 120 The computer-readable media 120 may further include an eye tracking engine 126 configured to receive the eye tracking data from the eye tracking sensor 114 and, based thereon, determine one or more physical characteristics of the user's eyes. The computer-readable media 120 may further include a dimming engine 128 configured to determine one or more dimming parameters associated with the generation of the dimming masks 108. As discussed in more detail herein, the dimming parameters may be determined based on the image data 124 and/or one or more of the physical characteristics of the user's eyes. For example, the dimming parameters may be determined based on a pupil size of the user's eyes that is determinable by the eye tracking data as well as a location that a CG image is generated on the transparent display 104 that is determinable via the image data 124. The components of head-mounted display device 100 are operatively connected, for example, via a bus 130, which can include one or more of a system bus, a data bus, an address bus, a PCI bus, a Mini-PCI bus, and any variety of local, peripheral, and/or independent buses.”	Therefore, applicant can set a dimming value for when the dimming occurs.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seibert and Sugden with Bell so that the dimming parameters are set according to user’s eye characteristics, which facilitates viewing the virtual images and alleviates viewing stress on the user’s eyes.
The optical system of claim 13, wherein the control circuitry is further configured to determine one or more characteristics of the eye of the user based on the data received from the eye tracker, and wherein the control circuitry is configured to determine the set of one or more dimming values for the identified set of one or more pixels of the dimming component, respectively, based at least in part on the one or more determined characteristics of the eye of the user. (paragraph [0044] reciting “… The controller 116 can comprise one or more processing units 118, one or more computer-readable media 120 for storing an operating system 122 and data such as, for example, image data 124. The image data 124 may define one or more CG images and may further indicate one or more locations on the transparent display 104 to generate these CG images. The computer-readable media 120 may further include an eye tracking engine 126 configured to receive the eye tracking data from the eye tracking sensor 114 and, based thereon, determine one or more physical characteristics of the user's eyes. The computer-readable media 120 may further include a dimming engine 128 configured to determine one or more dimming parameters associated with the generation of the dimming masks 108. As discussed in more detail herein, the dimming parameters may be determined based on the image data 124 and/or one or more of the physical characteristics of the user's eyes. For example, the dimming parameters may be determined based on a pupil size of the user's eyes that is determinable by the eye tracking data as well as a location that a CG image is generated on the transparent display 104 that is determinable via the image data 124. The components of head-mounted display device 100 are operatively connected, for example, via a bus 130, 
27.	Regarding Claim 15 (New), Bell further discloses The optical system of claim 14, wherein the one or more characteristics of the eye of the user include one or more of a pupil size of the eye of the user, a pupil diameter of the eye of the user, cone and rod locations of the eye of the user, and an accommodative state of a lens of the eye of the user. (paragraph [0044] reciting “… The computer-readable media 120 may further include an eye tracking engine 126 configured to receive the eye tracking data from the eye tracking sensor 114 and, based thereon, determine one or more physical characteristics of the user's eyes. The computer-readable media 120 may further include a dimming engine 128 configured to determine one or more dimming parameters associated with the generation of the dimming masks 108. As discussed in more detail herein, the dimming parameters may be determined based on the image data 124 and/or one or more of the physical characteristics of the user's eyes. For example, the dimming parameters may be determined based on a pupil size of the user's eyes that is determinable by the eye tracking data as well as a location that a CG image is generated on the transparent display 104 that is determinable via the image data 124. The components of head-mounted display device 100 are operatively connected, for example, via a bus 130, which can include one or more of a system bus, a data bus, an address bus, a PCI bus, a Mini-PCI bus, and any variety of local, peripheral, and/or independent buses.”)
28.	Regarding Claim 16 (New), Bell further discloses The optical system of claim 15, wherein the control circuitry is configured to identify the set of one or more pixels of the dimming component based at least in part on the one or more determined characteristics of the eye of the user. (paragraph [0070] reciting “… For example, the eye tracking sensor 114 may transmit a video stream to the controller 116 and the eye tracking engine 126 may deploy one or more computer vision techniques to analyze the video stream to determine the first pupil size. Then, based on the determined physical characteristics such as, for example, the first pupil size, the dimming engine 126 may determine various dimming parameters corresponding to generation of one or more dimming masks 108. In the illustrated scenario, the dimming engine 126 has determined dimming parameters that include size parameters indicating a first width and a first height at which the transparent dimming panel is to generate the one or more dimming masks. …”  	Therefore, eye characteristics determines dimming mask size, which corresponds to its mask size or pixels for dimming by dimming component.)
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611